IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42793

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 654
                                               )
       Plaintiff-Respondent,                   )   Filed: October 6, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
T. C. LEE BLAKE,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       T. C. Lee Blake pled guilty to possession of methadone, Idaho Code § 37-2732(c)(1).
The district court withheld judgment and placed Blake on supervised probation for four years.
Subsequently, Blake violated the terms of her probation and the district court imposed a unified
sentence of five years, with a minimum term of confinement of two years; suspended the
sentence; and returned Blake to probation. Blake admitted to violating probation a second time
and the district court revoked probation, ordered execution of the underlying sentence, and
retained jurisdiction.   The district court relinquished jurisdiction and Blake filed an Idaho
Criminal Rule 35 motion, which the district court denied. Blake appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Blake’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Blake’s
Rule 35 motion is affirmed.




                                              2